Citation Nr: 1203574	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, Type II.

2. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1975 to March 1988, and had additional service in the reserves.  He also served in the Washington National Guard from July 1990 to September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a November 2008 decision, the Board denied the claims on appeal.  The Veteran appealed those determinations to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By an April 2009 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  These matters were remanded by the Board in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges he developed diabetes mellitus while on duty with the Washington National Guard in February 1992.  Private medical evidence in the claims folders includes private hospital records which note "new onset diabetes mellitus" on February 7, 1992 (although service medical records indicate he was insulin-dependent due to diabetes in 1991).  His former supervisor in the National Guard provided a written statement for the file wherein he recalled that he put the Veteran on special orders to support another unit as a cook sometime in February 1992 when he had an onset of diabetes.  

The Veteran's representative testified that the Veteran was "on a two-weekend drill duty" for another unit when he was hospitalized on February 7, 1992.  He asserts that this period of service should be reflected in his pay records.

A verification of the appellant's active duty dates from the National Personnel Records Center (NPRC) notes that he had additional service in the Reserves.  A Report of Separation and Record of Service from the Washington National Guard reflects that the Veteran served for over two years in the Reserves and that he served in the Washington National Guard from July 13, 1990, to September 12, 1995.  

The RO requested verification of all periods of service in a December 2007 letter to the Washington National Guard; however, that information was not obtained.  

In the Joint Motion the parties agreed that further efforts should be made to ensure that records be obtained that show periods of service as well as which periods of service were active duty service and which periods of service were active duty for training. The parties further agreed that the issue of service connection for peripheral neuropathy of the upper and lower extremities should also be remanded as the issues in this case are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Following the January 2010 Board remand, the AMC requested verification of all periods of service in a request to the National Personnel Records Center (NPRC).  However, complete information regarding the dates and types of service was not received.  The records from the NPRC only provided specific dates of inactive duty training (INACDUTRA) in February, March, and April 1991 and December 1992.  Thus, it remains unresolved whether the Veteran had any military service in February 1992 (and if so the nature of the service, i.e., whether it was federalized service, or ACDUTRA or INACDUTRA).  Therefore, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the October 2011 supplemental statement of the case (SSOC) sent to the Veteran's representative was returned to the AMC as not deliverable (moved, left no address) on November 8, 2011.  The AMC transferred the case to the Board on November 23, 2011.  The Board notes that the Veteran's VA Form 21-22 specifically lists his representative as "NABVETS-Tacoma Office."  The October 2011 SSOC was sent to a NABVETS office in Seattle, not Tacoma.  

When a SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2011).  Due process calls for the Veteran's representative to be mailed a SSOC to its Tacoma, Washington office.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an exhaustive search of all potential depositories where the records of the appellant's service after March 1988 could be retired, including (but not limited to) the National Personnel Records Center, the Records Management Center, and the Adjutant General of Washington.  Based on the his personnel records (to include pay records and/or any other administrative records), the keeper of the records should:

List each period of the appellant's service between July 13, 1990, and September 12, 1995 (and specifically periods of service in 1991 and 1992), identifying whether the period of service was Federalized Service, and if so, its nature (i.e., whether it was active duty, ACDUTRA, or INACDUTRA).  In particular, it must be conclusively verified whether or not the appellant had any period of service in February 1992 (and if so, the nature of such service, i.e., whether federalized, and/or active duty, ACDUTRA, or INACDUTRA must be identified).  If any location contacted suggests other sources of the information sought, those sources should be encompassed by the search.  

Efforts to obtain this information must be continued unless and until it is determined that this information is unavailable, and that any further search would be pointless.  If that occurs the scope of the search must be described for the record.

2. Send a copy of the October 2011 SSOC to the Veteran's representative at their Tacoma, Washington office.

3. Ensure that the development mandated by the Court (and outlined above) is completed.  Then readjudicate the claims (including determining whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus).  If either claim remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

